TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 22, 2015



                                     NO. 03-14-00083-CV


                                   Donna B. Ware, Appellant

                                                v.

           The Estate of Johnnie S. Simpson, through its Independent Executor,
           Krystene Wormley Woodard, Henry Evans, and Lois Evans, Appellees




            APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on September 26, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.